DETAILED ACTION
In the application filed November 23, 2020, no claims were amended.  Claims 1-25 are pending in the current application.


Response to Arguments
Applicant's arguments with respect to rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Since Applicant reasserts arguments previously submitted, the responses will remain as previously submitted. First, Applicant asserts that the abstract idea cannot fall under mathematical concepts because the mathematical concept is not recited in the claim.  Examiner respectfully disagrees.  The mathematical concept grouping is appropriate since Applicant’s specification recites several mathematical formulas, rather than merely disclosing mathematical concepts.  For instance, Applicant’s specification discloses a formula for path allocation, matching the ad to the channel, and optimization. Using the broadest reasonable interpretation, the dynamic state model recited in the claims is describing a relationship between variables and numbers. Second, the Applicant asserts that the claimed limitations does not fall under organizing of human activity grouping, but actually selecting an ad as part of a campaign and delivering to a selection of devices.  Examiner respectfully disagrees.  Selecting an ad and delivering to a selection of devices based on a state-space dynamic model is directed toward 1) Advertising (selecting and delivery ad to the user) and 2) Mathematical relationships (state-space dynamic model). Third, Applicant asserts that the claimed invention recites additional elements where the judicial except is integrated into a practical application. More specifically, Applicant asserts that generating a state dynamic model and determining and calculating selecting an ad based on model provide an improvement to the function of a computer for optimizing an automating the buy and sell of advertisements on networked devices.  Examiner respectfully disagrees.  MPEP 2106.04 (a)(I) states, “When finding that a claim is directed to such an improvement, it is critical that examiners give the claim its broadest reasonable interpretation (BRI) and evaluate both the specification and the claim. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)). In this case, the claimed invention involved manipulation of basic mathematical constructs and is directed to an abstract idea.  The rejection is maintained.  
Applicant’s arguments with respect to rejection under 35 U.S.C. 103 have been considered, but are not persuasive. First, Applicant continues to assert that the modeling of Sharp is limited to one particular entity and one particular device, rather than an entire advertising system.  Examiner respectfully disagrees.  Figs.1 and 4 and Paragraph [0083] discloses that the various churn models are using within the Contextual Marketing Platform (CMP).  The CMP includes marketers, service providers, consumers, and devices for each entity.  The modeling applies to every aspect of the CMP, not a particular subscriber or device.  Second, Applicant continues to assert that the combination of references does not teach or suggest that state dynamics are modeling using a set of probabilistic scores to predict outcomes.  Examiner respectfully disagrees.  Paragraph [0114] of Sharp discloses “One embodiment of a Churn 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-25 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., computer-readable non-transitory medium and system) and process (i.e., a method).
 Although claims 1-25 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-25 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the 
The identified limitations of independent claim 1 (representative of independent claims 16 and 23) recite:
generating a state dynamic model that characterizes a state of an advertising system via states in a state-space representation, wherein: 
the state dynamic model comprises a plurality of state variables that represent the ad and the ad opportunity for all digital devices, media channels, and advertising metrics; 
the plurality of state variables are used to describe and address the ad opportunity and the ad and state dynamics specify how the plurality of state variables are related together for calculating a decision; and 
the state dynamics are modeled using a set of probabilistic scores to predict outcomes with respect to user events associated with the ad and the ad opportunity
the plurality of state variables are based on the plurality of attribute values associated with the ad opportunity; 
determining a plurality of utility functions, wherein each one of the plurality of utility functions is determined based on at least one of the plurality of state variables, wherein the plurality of utility functions measure an effect of ad placement as a function of the advertising metrics, and wherein different utility functions are determined for advertisers and media content providers; 
calculating the decision based on the plurality of utility functions, wherein the decision comprises a selection of an ad from an inventory as an optimal match to the ad opportunity, and wherein the optimal match is determined in real time for the advertisers and the media content providers
The identified limitations recites determining and calculating utility functions and then generating a corresponding state-space dynamic model associated with an ad opportunity, which is a mathematical relationship and  method of commercial interactions including advertising, marketing, or sales activities or 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the claims recites the additional elements of:
receiving, by a processing device executing a decision framework, a request comprising a plurality of attribute values associated with an ad opportunity to place an ad on one or more devices associated with a user; 
providing the ad to a selection of the one or more devices.
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving a request of attribute values to select an ad and provide the selected ad to the user device. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-15, 17-22, 24, and 25, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For instance, claims 2, 17, and 24 recite types of attribute values, claims 6 and 20 recite the types of utility functions used within the mathematical relationships, and claims 7, 9, 12, 13, and 21 recite calculating the mathematical relationship. 
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 1, 16, and 24, receiving request for ad information, and providing the ad information to the user device based on the mathematical model “MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-25, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-15, 17-22, 24, and 25 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp et al. (US 2016/0203509 A1) in view of Grebeck et al. (US 8,175,950 B1).

Regarding claims 1, 16, and 23, Sharp discloses a method comprising:
generating a state dynamic model that characterizes a state of an advertising system via states in a state-space representation (Paragraph [0034]: subject innovations are disclosed herein that are directed towards at least a specialized Churn model using dynamic state-space modeling within a special purpose hardware platform to determine churn risks for each active subscriber having exhibited a sequence of behaviors), wherein: 
the state dynamic model comprises a plurality of state variables that represent the ad and the ad opportunity for all digital devices, media channels, and advertising metrics (Paragraph [0083]: shows one embodiment of an architecture 400 useable to perform contextual marketing of offers to customers, where the offers have been designed to actively test and improve the targeting of a myriad of marketing messages across a carrier's subscriber base.  Briefly, the Contextual Marketing Platform (CMP) 357 ingests raw data from carriers, and potentially from external sources, and maps the data to a common schema.  Various Churn models are employed that enable the Contextual Marketing Manager); 
the plurality of state variables are used to describe and address the ad opportunity and the ad and state dynamics specify how the plurality of state variables are related together for calculating a decision (Paragraph [0088]: CMP 357 is streamlined to quickly receive and process the incoming data through various data cycles.  As the raw data is processed into state vectors of attributes, treatment eligibilities, ranking models, distribution data, and other supporting data, the raw data, and/or results of the processing on the raw data may be stored for later use); 
the state dynamics are modeled using a set of probabilistic scores to predict outcomes with respect to user events associated with the ad and the ad opportunity (Paragraph [0114]: One embodiment of a Churn Model disclosed herein is a dynamic state-space model realized within the Hidden Markov Model (HMM) framework.  An HMM is a model for producing sequences with certain statistical properties.  The basis for this embodiment of the churn model is to produce a pair of HMMs, one that produces sequences typical of churners and one that does so for non-churners.  To determine if a subscriber is a churn risk, a behavioral sequence is constructed for that subscriber and evaluated with respect to both HMMs to determine which is a more likely generator of the sequence );
the plurality of state variables are based on the plurality of attribute values associated with the ad opportunity (Paragraph [0090]: The various components of CMP 357 are described further below.  Briefly, however, CMP 357 is configured to receive customer data from NSP data stores 402.  CMP 357 may then employ intake manager 500 to parse and/or store the incoming data.  One embodiment of intake manager 500 is described in more detail below in conjunction with FIG. 5.  The data may then be provided to common schema manager 600, which may compute various additional attributes, manage updates to state vectors for entities (customer/users) within the system ); 
determining a plurality of utility functions, wherein each one of the plurality of utility functions is determined based on at least one of the plurality of state variables, wherein the plurality of utility functions measure an effect of ad placement as a function of the advertising metrics, and wherein different utility functions are determined for advertisers and media content providers (Paragraph [0034]: The specialized churn model determines churn risk for each of a provider's active subscribers based on a sequence of recent actions taken by the subscriber.  The churn model identifies complex behavioral patterns that are consistent with those of subscribers who have churned in a defined past, and does so in a tailored way for distinct segments of an overall subscriber base.  The churn model does not simply identify broad based behavioral trends, rather, the churn model allows for a personalized churn assessment: a subscriber is not treated as a member of a large class (e.g., males who recharge weekly), but as an individual who has exhibited a precise sequence of behaviors); 
calculating the decision based on the plurality of utility functions, wherein the decision comprises a selection of an ad from an inventory as an optimal match to the ad opportunity, and wherein the optimal match is determined in real time for the advertisers and the media content providers (Paragraph [0092]: Briefly, however, in some instances, CMM 700 employs a machine learning ranking model that ranks eligible treatments based in part on randomly selecting expected/predicted feature measure in conjunction with the churn indices.  The ordered ranking for each subscriber is then used to make marketing decisions); and 
providing the ad to a selection of the one or more devices (Paragraph [0092]: Offers may be selectively prepared into a message that is configured to reach a subscriber, who may persist or change his behavior, which is reflected in subsequent usage data).

receiving, by a processing device executing a decision framework, a request comprising a plurality of attribute values associated with an ad opportunity to place an ad on one or more devices associated with a user.
 Grebeck teaches:
receiving, by a processing device executing a decision framework, a request comprising a plurality of attribute values associated with an ad opportunity to place an ad on one or more devices associated with a user (Column 5, lines 44-51: Exchange 105 facilitates the placement of advertisements from advertiser 101 onto cells provided by publisher 107 by matching bids 113 with requests 117. When request 117 for advertising space arrives from publisher 107, exchange 105 may identify all bids 113 that have listed the web page of request 117 within a target inventory. Exchange 105 may then choose the winning bids that will receive at least some of the advertising space offered by request).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sharp to receive, by a processing device executing a decision framework, a request comprising a plurality of attribute values associated with an ad opportunity to place an ad on one or more devices associated with a user as taught by Grebeck because it would have effectively improved the content distribution to the user.  Sharp discloses managing delivery of marketing content to a user by utilizing a churn index to refine decision making for selectively marketing to a subscriber based, in part, on that individual subscriber's churn risk (Sharp Abstract). Using the systems and methods for determining bids for placing advertisements of Grebeck would provide content to a user's computing device and provide the analytic data which identifies consumer activity trends.
Regarding claims 2, 17, and 24, Sharp discloses wherein the plurality of attribute values comprise at least one of a user identifier, a media identifier, a location identifier, or an ad spot identifier, wherein the media identifier is associated with at least one of a publisher, an application for a mobile device, a web page, a video source, or a media segment, and wherein the user identifier is associated with at least one of a user device identifier or a media channel identifier (Paragraph [0032]: As used herein, the term "attribute" refers to a characteristic that can be computed or otherwise obtained about one or more entities, messages, or other item.  User attributes, include, but are not limited to, a user's age; a geographic location of the user; an income status of the user; a usage plan; a plan identifier (ID))
Regarding claims 3, 18, and 25, Sharp discloses wherein the ad opportunity is associated with at least one of placing an individual ad or placing a bucket of ads on the one or more devices. (Paragraph [0112]: The output of the decider process includes a validated assignment of each subscriber to a control group, target group, or no group for each treatment, which is then used by sub-process 706 to update various decision attributes, and by sub-process 708 to compose and send various messages to a subset of customers)
Regarding claim 4, Sharp discloses wherein the plurality of state variables are associated with representing a plurality of ads, a plurality of opportunities, a plurality of events, a plurality of state dynamic variables, and a plurality of scores, and wherein the plurality of scores are a plurality of probabilities predicting the plurality of events relating to user interactions with respect to the plurality of ads when the plurality of ads are placed on the one or more devices (Paragraphs [0167]: it may be desirable to aggregate several discrete events in order to map the data to a daily sequence used by the model.  For example, a time series of individual call duration events might be transformed into a daily variable by summing all of the call durations that occur to produce a daily total duration for each day in the sequence of days, [0194]-[0198]: Next, the Forward-Backward Procedure is employed: consider the forward variable a.sub.t (i) defined as: a.sub.t(i)=P(O.sub.1O.sub.2 .  . . O.sub.t,q.sub.t=S.sub.i|.lamda.) (4) i.e., the probability of the partial observation sequence, O.sub.1O.sub.2 .  O.sub.t, (through time t) and state S.sub.i at time t, given the model…The result of Equation (7) is the likelihood of an observed sequence given a particular model, i.e., the likelihood necessary for scoring the churn and no-churn HMMs ).
Regarding claim 5, Sharp discloses wherein the plurality of scores comprise at least one of a probability of clicking an ad by the user, a probability of an ad conversion, or probabilities of traffic associated with buckets of ads (Paragraph [0198]: The result of Equation (7) is the likelihood of an observed sequence given a particular model, i.e., the likelihood necessary for scoring the churn and no-churn HMMs).
Regarding claims 6 and 20, Sharp discloses wherein the plurality of utility functions are specified for at least one of a buyer of the opportunity, a seller of the opportunity, or a media content provider, and wherein the plurality of utility functions are associated with at least one of a budget of the buyer, a media inventory, a price movement with respect to the request, a probability of a user action, or a probability of a competing ad campaign for an ad portfolio (Paragraph [0034]: The specialized churn model determines churn risk for each of a provider's active subscribers based on a sequence of recent actions taken by the subscriber.  The churn model identifies complex behavioral patterns that are consistent with those of subscribers who have churned in a defined past, and does so in a tailored way for distinct segments of an overall subscriber base.  The churn model does not simply identify broad based behavioral trends, rather, the churn model allows for a personalized churn assessment: a subscriber is not treated as a member of a large class (e.g., males who recharge weekly), but as an individual who has exhibited a precise sequence of behaviors).
Regarding claims 7 and 21, Sharp discloses wherein calculating the decision comprises employing a plurality of decision rules to calculate the decision based on the plurality of utility functions and a set of control parameters, and wherein the set of control parameters are received at a user interface (Paragraph [0211]: Choosing a value for E allows one to make a tradeoff between types of classification error (false positives vs.  false negatives).  The value is selected during model testing: this is the calibration step and is distinct from model training (at block 1516).  Choosing the value does not modify the HMMs themselves, rather, this act is to set the operating point).
Regarding claim 8, Sharp discloses wherein the plurality of control parameters comprise at least one of an average click rate, an average conversion rate, a revenue goal, a margin goal, a profit margin tolerance, an ad price range, ad placement priorities, an overbid margin, a throttle rate, a pricing tolerance, or trade-offs among control parameters (Paragraph [0169]: Some features may be derived from the common schema data.  The most prominent of these includes a feature that measures total revenue-generating activity.  Revenue-generating activity represents the sum total of all revenue-generating actions taken by a subscriber.  A precise definition may vary between carriers according to their various plan details, but typically this consists of outbound calls and SMS, as well as all data usage.  There may be additional revenue-generating actions as well (e.g., purchase of a ring-tone).).
Regarding claim 9, Sharp discloses wherein calculating the decision comprises determining an extreme value for at least one of the plurality of utility functions for at least one of the plurality of state variables (Paragraph [0211]: Moving next in process 1500 of FIG. 15 to block 1520, the operating point is selected for model calibration and then used for estimating a behavior.  The offset is a relevant parameter.  If it is large (and positive) only sequences that are much more likely to have come from the churn HMM are identified as churn risks).
Regarding claim 10, Sharp discloses wherein at least one of the plurality of utility functions comprises a score representing a probability associated with occurrence of an event, and wherein a representation of the decision comprises comparing the score with a threshold parameter (Paragraph [0127]: This activity level is defined as a rate (or appropriate proxy) at which a carrier reported status changes during a given historical window.  An active subscriber then is one for whom this rate exceeds a threshold.  For example, suppose a subscriber was 50% active for three weeks, then 100% active for three weeks).
Regarding claim 11, Sharp discloses:
responsive to providing the ad to the selection of the one or more devices, tracking user interactions with the ad placed on the selection of the one or more devices (Paragraph [0230]: where monitoring of the mathematical performance of the churn models is performed in the production environment.  This is distinct from the computational performance of the model, which is already monitored by the contextual marketing manager); 
recording the user interactions in a transaction log stored in a storage device (Paragraph [0230]); and 
updating the plurality of decision rules based on the user actions (Paragraph [0244]: the results of the monitoring may be used, as noted above, to indicate a need to retrain or change the churn models ).
Regarding claim 12, Sharp discloses wherein calculating the decision comprises calculating the decision using the user data stored in the transaction log associated with a time window prior to a current Comparison of the statistical profiles of the data passed to the different HMMs at training time and [0133]: The horizontal axis on graphs 1302-1307 represents time in days and the vertical axis indicates activity level).
Regarding claims 13 and 22, Sharp discloses wherein calculating the decision comprises determining the selection of the one or more devices based on the plurality of utility functions, wherein the selection of the one or more devices comprises at least one of a mobile device, a desktop device, and a networked television set, and wherein the selection of one or more devices comprises at least one media channel associated with the user (Paragraph [0129]: a subscriber would have recharged the account on 10% of the days in the window and used voice service on a mobile device during 90% of the days in the same window.  Any combination of common schema attributes might be selected, and the length of the window can be adjusted on a per-carrier basis).
Regarding claim 14, Sharp discloses wherein the decision comprises a selection of channels identified by a path identifier relating to an event of interest (Paragraph [0129]: increase in activity level over percentage of days).
Regarding claim 15, Sharp discloses wherein calculating the decision comprises making a tradeoff between a revenue utility function and a profit margin utility function (Paragraphs [0171], [0174], and [0176]: The following provides a non-limiting, non-exhaustive list of typical features that may be of interest for use within the churn models:…revenue-generating activity and average revenue-generating activity).
Regarding claim 19, Sharp discloses wherein the plurality of state variables are associated with representing a plurality of ads, a plurality of opportunities, and a plurality of probabilities predicting events relating to user interactions with respect to the plurality of ads when the plurality of ads are placed on the one or more devices (Fig. 16; Paragraph [0244]: provide and monitor predictions, provide feedback on predictions).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621